Citation Nr: 0919735	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  98-10 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fractured right wrist.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
removal of the lymph nodes of the throat.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for residuals of a 
fractured right hand.

7.  Entitlement to service connection for residuals of colon 
polyps.

8.  Entitlement to an initial rating in excess of 10 percent 
between July 12, 1989, and April 25, 1996, for residuals of a 
left acetabular fracture.

9.  Entitlement to an extra schedular rating for post-
operative total left hip replacement for the period since 
June 1, 1997.

10.  Entitlement to an initial compensable rating for 
residuals of a fractured right thumb. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Veteran relocated multiple times during 
the pendency of the appeal.  The RO in White River Junction, 
Vermont, currently has jurisdiction over this matter.

Originally, there was some question as to the timeliness of 
the Veteran's appeal with respect to the issues on the cover 
page; however, in July 2002, the Board found that the Veteran 
had perfected his appeal as to the August 1995 decision.  In 
November 2003, after undertaking further development under 
the now invalidated provisions of 38 C.F.R. § 19.9(a)(2) 
(2003), the Board remanded the appeal for additional 
development.  

The matter was again before the Board in October 2006.  At 
that time, the Board determined that new and material 
evidence had been submitted to reopen the Veteran's claims 
for entitlement to service connection for residuals of 
removal of the lymph nodes of the throat, bilateral hearing 
loss, and residuals of a fractured right hand.  However, the 
de novo claims for residuals of removal of the lymph nodes of 
the throat, bilateral hearing loss, and residuals of a 
fractured right hand were remanded for further development.  
That development action has now been completed.  In the 
October 2006 decision, the Board also remanded the following 
issues:  whether new and material evidence was received to 
reopen claims for service connection for residuals of a 
fractured right wrist and tinnitus; entitlement to service 
connection for colon polyps; whether higher initial ratings 
were warranted for residuals of a fractured right thumb and 
the left acetabular fracture; and entitlement to an extra-
schedular rating for post operative total left hip 
replacement for the period since June 1, 1997.  

In the October 2006 decision, the Board denied entitlement to 
an evaluation in excess of 90 percent for the postoperative 
total left hip replacement since June 1, 1997.  As such, the 
matter is no longer in appellate status.  

The issues have been recharacterized as they appear on the 
cover page of the instant decision.

The claim of entitlement to an initial compensable rating for 
residuals of a fractured right thumb is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  In a July 1990 rating decision the RO denied entitlement 
to service connection for tinnitus.  The Veteran did not 
appeal the decision and it became final.   

3.  The evidence received subsequent to the July 1990 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it bears directly and substantially on 
the claim for service connection for tinnitus and it must be 
considered in order to fairly decide the merits of his claim.

4.  In a July 1990 rating decision the RO denied entitlement 
to service connection for residuals of a right wrist 
fracture.  The Veteran did not appeal the decision and it 
became final.   

5.  The evidence received subsequent to the July 1990 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers; however, the 
evidence is not material as it does not bear directly and 
substantially on the claim for service connection for 
residuals of a right wrist fracture.   

6.  Tinnitus was incurred during the Veteran's active 
military service.

7.  There are no current residuals of removal of lymph nodes 
of the throat that have been shown to be related to the 
Veteran's active military service.

8.  Bilateral hearing loss disability is not shown in 
service, or for years thereafter, and current hearing loss 
has not been shown to be related to the Veteran's active 
military service. 

9.  A fracture of the right hand is not shown in service, and 
the preponderance of the medical evidence of record is 
against a finding that the veteran now has a right hand 
disability related to any aspect of his period of service.  

10.  Colon polyps were not shown in service and the 
preponderance of the medical evidence of record is against a 
finding that the veteran now has a residual colon disability 
related to any aspect of his period of service. 

11.  Between July 12, 1989, and April 25, 1996, the Veteran's 
service connected status post left acetabular fracture was 
productive of some decreased motion; however, it was not 
productive of flexion of the left thigh limited to 30 
degrees, ankylosis of the hip, flail joint of the hip, or 
limitation of adduction of the thigh beyond 10 degrees.

12.  For the period from June 1, 1997, the post-operative 
total left hip replacement, did not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating was warranted.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1990 rating 
determination, wherein the RO denied service connection for 
tinnitus is new and material, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (1995); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).

2.  Evidence received since the final July 1990 rating 
determination, wherein the RO denied service connection for 
residuals of a right wrist fracture is not new and material, 
and the Veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (1995); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

3.  The criteria for entitlement to service connection for  
tinnitus have been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

4.  The criteria for entitlement to service connection for 
residuals of removal of lymph nodes of the throat have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

5.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).

6.  The criteria for entitlement to service connection for 
residuals of a right hand fracture have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 
3.159, 3.303 (2008).

7.  The criteria for entitlement to service connection for 
residuals of colon polyps have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

8.  The criteria for an initial evaluation in excess of 10 
percent between July 12, 1989, and April 25, 1996, for status 
post left acetabular fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5010, 5250-5254 (1995).  

9.   The criteria for entitlement to an extra schedular 
rating for post-operative total left hip replacement for the 
period since June 1, 1997, have not been met.  See 
38 C.F.R. § 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995)Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Veteran filed his claims prior to the enactment of the 
VCAA.  However, VA complied with notification 
responsibilities in regards to the Veteran's claims in VCAA 
letters sent to the Veteran in January 2001 and February 
2004.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection and increased 
rating claims, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  

Pursuant to Board Remand, an additional VCAA letter was 
issued in December 2006 (returned as undeliverable) and 
reissued in April 2007.  This letter corrected notice 
deficiencies found by the Board in October 2006.  
Specifically, the Veteran was notified of the evidence 
necessary to support his increased rating claims and the 
claim for an extraschedular evaluation for the total left hip 
replacement.  The Veteran was further notified that his 
claims for residuals of a fractured right wrist and tinnitus 
had been previously denied, the reasons for said denials, and 
what constituted new and material evidence. 

The Board notes that with regard to the claim of entitlement 
to a higher initial rating for residuals of a left acetabular 
fracture between July 12, 1989, and April 25, 1996, arises 
from the Veteran's disagreement with the initial 10 percent 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board is aware of 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the Veteran indicate 
awareness of the evidence necessary to substantiate a claim 
for a higher evaluation and no further analysis in that 
regard is necessary.  

The Veteran was notified of the evidence necessary to 
establish a disability rating and effective date of the 
disability in April 2007.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were last adjudicated in 
an October 2008 supplemental statement of the case (SSOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service medical records, post-service 
private treatment records, a buddy statement, VA examination 
reports, Social Security Administration (SSA) records, and 
the Veteran's Vocational Rehabilitation file.  

The Board notes at one time the Veteran's service treatment 
records were not complete.  The Veteran was asked in June 
1990 to submit any service treatment records in his 
possession.  In November 1994, the Veteran submitted all 
records in his possession.  In October 2002, attempts were 
made to obtain additional service medical records pursuant to 
the Board's July 2002 Development Memorandum.  In November 
2002, the Veteran resubmitted all service treatment records 
in his possession.  In June 2003, the National Personnel 
Records Center (NPRC) sent all available service medical 
records in their possession.  There is no indication that 
there are any outstanding service treatment records from any 
additional sources.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3159(c)(2).

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material

Criteria

The Board must first address the issue of whether new and 
material evidence has been received to reopen the claims for 
tinnitus and residuals of a right wrist fracture because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed prior to 
August 29, 2001, as is the case in the instant matter, 
evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1995).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
Veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

1.  Tinnitus

In July 1990, the RO denied the claim for entitlement to 
service connection for tinnitus.  The Veteran did not appeal 
the decision and it became final.  38 C.F.R. § 20.302.  The 
Veteran seeks to reopen the claim.  

The record indicates that in its July 1990 rating decision, 
the RO denied service connection for tinnitus on the basis 
that the service treatment records did not contain any 
evidence of tinnitus.  Of record at the time of the July 1990 
decision, were service treatment records dated in 1988 and 
1989, which were devoid of complaints or treatment for 
tinnitus.  A February 1990 VA examination report showed the 
Veteran complained of ringing in his ears since the mid 
1980's.

Evidence submitted subsequent to the July 1990 rating 
decision includes statements from the Veteran showing 
continued complaints of tinnitus, entries from Dr. AMC dated 
in February 1995 noting complaints of tinnitus, and a March 
2008 audio examination containing complaints of tinnitus 
since 1987.  The Board additionally notes that the March 2008 
VA examiner opined in an April 2008 addendum that tinnitus 
was at least as likely as not related to service.   

As noted previously, the July 1990 rating decision denied 
service connection on the basis that the service treatment 
records were devoid of tinnitus.  While it is true that no 
additional records have been associated with the claims 
folder showing tinnitus in service, an opinion has been 
rendered indicating that the current diagnosis is related to 
the Veteran's active military service.  The evidence is 
"material" as it bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Veteran's 
claim of entitlement to service connection for tinnitus is 
reopened.  See 38 C.F.R. § 3.156(a) (1995).    

2.  Residuals of Right Wrist Fracture

In July 1990, the RO denied the claim for service connection 
for residuals of a right wrist fracture.  The Veteran did not 
appeal the decision and it became final.  38 C.F.R. § 20.302.  
The Veteran seeks to reopen the claim.  

The record indicates that in its July 1990 rating decision, 
the RO denied service connection for residuals of a right 
wrist fracture on the basis that a fracture of the right 
wrist was not shown by the evidence of record.  Of record at 
the time of the July 1990 decision, were service treatment 
records dated in 1988 and 1989, which were devoid of a 
diagnosis or treatment for a right wrist fracture.  A 
February 1990 VA examination report contained normal 
radiographic studies of the right wrist.  

Evidence submitted subsequent to the July 1990 rating 
decision includes the following:  service treatment records 
submitted by the Veteran; records from SSA; reports of VA 
examination dated in June 1992, June 1995, July 1997, and 
April 1999; Vocational Rehabilitation records; and private 
medical records from All Saints, Dr. CH, Dr. AMC, Osteopathic 
Medical Center, Orthopaedics of Churchland, Cherry Lane 
Family Practice, and Health South.

Although records are new in the sense that they are new to 
the file, not one of them is material to the issue at hand.  
Specifically, the newly added records are completely devoid 
of any evidence of an in-service right wrist fracture or any 
current residuals thereof.  While newly added service 
treatment records are often the bases for revisiting a 
previously decided matter, they are not in this case.  See 
38 C.F.R. § 3.156(c).  Here, however, the newly added records 
from service are not relevant to the matter at hand as they 
contain no reference to treatment or diagnosis of a right 
wrist fracture.  Such new records are not material and are 
not sufficient to reopen the claim.    

The Board has looked quite closely at the records added to 
the file since the last final decision.  In addition to the 
records itemized above, the records new to the claims file 
also include the report of a June 1995 x-ray of the right 
hand, which was normal, and the report of an April 1999 x-ray 
of the right hand, which specifically found no evidence of a 
fracture of the hand or wrist. 

It is also noteworthy that during an August 2005 VA 
examination, the Veteran informed the VA examiner that 
injuries of the right hand consisted of fractures to the 
metacarpals of the right thumb, right index finger, and right 
middle finger.  There was no mention of any injury to right 
wrist.   In the March 2008 VA examination report, there was 
no tenderness on palpation of the carpal bones of the wrist.  
X-rays of the right hand were negative for an old fracture.  
A disability of the right wrist was not diagnosed. 

As noted previously, the July 1990 rating decision denied 
service connection on the basis that a fracture of the right 
wrist was not shown by the evidence of record.  Since the 
last final denial, statements from the veteran have only 
reiterated the Veteran's contentions that he fractured his 
wrist in service and that he now suffers from residuals 
thereof.   As such, this evidence received since 1990 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

Essentially, the new medical evidence submitted since the 
last final denial does not show any old right wrist fracture 
or any current right wrist disability residual to a fracture.  
To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not bear 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, none of the evidence shows that the Veteran 
sustained a fracture to his right wrist during service.  
Further, there has been no evidence submitted showing that 
the Veteran has any current residuals of a right wrist 
fracture that is related to the Veteran's period of active 
military service on any basis.  

While the Board acknowledges the Veteran's beliefs with 
regard to his claim, these beliefs are simply a reiteration 
of the arguments previously raised, and no medical evidence 
has been received which supports his contentions.  Thus, new 
and material has not been submitted, and there is no basis 
upon which to reopen the previously denied claim of 
entitlement to service connection for residuals of a right 
wrist fracture.   See 38 C.F.R. § 3.156(a).  

B.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or 
sensorineural hearing loss becomes manifest to a degree of at 
least 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for tinnitus is warranted.

The Veteran was discharged from active duty service in July 
1989.  Shortly after his discharge from said service, during 
a February 1990 VA examination, the Veteran complained of 
ringing in his ears since the mid 1980's.  Thereafter, 
entries from Dr. AMC dated in February 1995 noted complaints 
of tinnitus.

During VA audio examination in March 2008, the Veteran 
reported  tinnitus since 1987.  In an April 2008 addendum, 
the examiner opined that tinnitus was at least as likely as 
not related to service.   

As noted previously, service connection may be granted for 
any disease diagnosed after discharge, when as in the instant 
case, the evidence establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Since there is 
no evidence of an intercurrent cause and in light of the 
favorable opinion delineated above, the Board finds that 
service connection is warranted for tinnitus.  The appeal is 
granted.



2.  Residuals of Removal of the Lymph Nodes of the Throat.

The Veteran contends that he is entitled to service 
connection for residuals of removal of lymph nodes of the 
throat.  Specifically, he contends that he currently suffers 
from an immune problem, to include night sweats and chills, 
as a result of the removal of the lymph nodes.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection is not warranted.  

In this regard, service treatment records do show the Veteran 
had a firm matted group of lymph nodes in the anterior 
cervical chain in July 1982.  He was diagnosed with right 
cervical adenopathy.  The etiology was questionable.  In 
August 1982, a right anterior cervical adenopathy was 
removed.  The provider again found that the etiology was 
unknown.  There were no further complaints in service.  
Lymphoma was ruled out.  A May 1991 TDRL summary indicated 
there was no lymphadenopathy palpated. 

The mere fact that the Veteran had right anterior cervical 
adenopathy in 1982 is not enough to establish that a chronic 
residual lymph node disorder manifested during his active 
duty service.  38 C.F.R. § 3.303(b).  Post-service, the 
objective evidence of record reveals that the Veteran has not 
had any residual adenopathy or lymph nodes removed.    

Review of the records reveals no evidence of any current 
disability attributed to the removed lymph nodes.  An entry 
from All Saints dated in September 1994 simply noted the 
history of the lymph node removal.  A June 1995 report of VA 
examination noted no recurrence of lymph nodes.

Upon VA examination in February 2008, the examiner noted the 
in-service lymph nodes removal.  The examiner noted the 
etiology was unknown and that nodal swelling was treated with 
a course of antibiotics.  The examiner further noted the 
Veteran recovered without sequelae and has had no recurrence 
of nodal swelling.  

Physical examination revealed no visible scar where the lymph 
nodes were removed and no loss of tissue or depression noted 
in the are of the surgery.  There was no pain. The examiner 
concluded the neck was without residuals.  The examiner also 
found no recurrence or exacerbations, neck swelling or 
sweating.  There was no current or past treatment needed for 
the lymph nodes or the location of removal.  The pathology on 
all nodes removed was noted to be benign.  

The Veteran denied any history of easy bleeding tendency or 
bruising.  There were no effects of his lymph node removal 
condition on occupational functioning or activities of daily 
living.  In February 2008, the examiner opined that it was 
less likely than not that the lymph node removal in service 
had any residuals, including scar that could be found at the 
time of examination.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.

Though the Veteran contends that he has current residuals of 
removed lymph nodes of the throat that are related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In sum, the evidence is not in relative equipoise.  
A preponderance of the evidence is against the claim, so the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

3.  Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
contends that he did not have any problems with hearing upon 
his entry into active military service.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  In this 
regard, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness - a finding 
of a lack of aggravation, may be shown by establishing that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the preexisting condition.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this regard, service treatment records contain evidence of 
sensorineural hearing loss at 4000 hertz bilaterally upon 
enlistment examination in September 1979.   Specifically, the 
authorized audiological evaluation contained pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
30
LEFT
25
15
20
15
30

There were no complaints with regard to hearing loss in 
service and a separation examination was not performed.  A 
May 1991 TDRL summary did not make any findings with respect 
to hearing loss.  

Post-service, a VA examination dated in February 1990, 
contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
15
5
10
30
35

Speech recognition scores were 88 percent in the right ear 
and 90 percent in the left ear.  The Veteran was diagnosed 
with reduced discrimination bilaterally. 

The following were devoid of evidence of any complaints or 
diagnoses of bilateral hearing loss: records from SSA; 
reports of VA examination dated in June 1992, June 1995, July 
1997, and August 2005; Vocational Rehabilitation records; and 
private medical records from Dr. CH, Dr. AMC, Osteopathic 
Medical Center, Orthopaedics of Churchland, Cherry Lane 
Family Practice, and Health South.

Records from the Surgical Associates of Fort Worth contain a 
March 1999 audiogram.  The provider found "mild to moderate 
nerve hearing was L>R."  There was normal middle ear 
function and excellent word recognition scores.  

The Veteran was afforded a VA audio examination in March 
2008.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
45
50
LEFT
10
5
15
40
55

Speech recognition scores were 100 percent in the right ear 
and 92 percent in the left ear.  The Veteran was diagnosed 
with bilateral high-frequency sensorineural hearing loss. 

In an April 2008 addendum opinion, the examiner noted a pre-
existing hearing loss at 4000 hertz bilaterally.  The 
February 1990 examination was also reviewed, which showed 
moderate high frequency hearing loss.  The examiner opined 
that as there was no separation audio examination in the 
Veteran's active duty records, a definitive opinion regarding 
a hearing threshold shift could not be rendered without 
resorting to speculation.   

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In the instant case, there was some diminished hearing shown 
at entrance to active military service in 1979; however, it 
did not rise to the level of a disability for VA compensation 
purposes as delineated above.  There was no worsening noted 
during service and there was substantially the same degree of 
diminished hearing noted shortly after separation from 
service during VA examination in 1990.  The Board finds no 
clear and unmistakable evidence of a pre-existing bilateral 
hearing loss disability prior to the Veteran's active 
military service.  Similarly, there has been no showing that 
such a hearing loss underwent an increase in severity during 
service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  

That being said, there is also no evidence of a bilateral 
hearing loss disability during the Veteran's active military 
service or within the year following discharge from said 
service.  38 C.F.R. §§ 3.307, 3.309.  While the Veteran 
claims to have had bilateral hearing loss since his discharge 
from active military service, the first evidence of a 
bilateral hearing loss disability for VA compensation 
purposes is in 2008.  This represents a 19-year evidentiary 
gap from the date of separation from active service to the 
first diagnosis of hearing loss disability.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim for bilateral hearing 
loss because it tends to disprove the claim that hearing loss 
was the result of military service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of hearing loss disability between the 
date of separation from his period of active military service 
and the 2008 date it is first shown that the veteran has a 
hearing loss disability for VA compensation purposes is 
itself evidence which tends to show that bilateral hearing 
loss disability did not have its onset in service or for many 
years thereafter. 

Finally, there is no evidence of record that any current 
bilateral hearing loss is the result of an event, injury, or 
disease in service.  Though the Veteran contends that he 
currently has bilateral hearing loss that is related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertions and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

4.  Residuals of a Fractured Right Hand

The Veteran contends that he is entitled to service 
connection for residuals of a fractured right hand.  
Specifically, he contends that this area was damaged and 
repaired under anesthesia.  The residuals include complaints 
such as abnormal performance since service, inability to 
type, difficulty opening car door locks, difficulty shooting 
a revolver, and radiating pain in the hand.   

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  In this 
regard, service treatment records are devoid of a diagnosis 
or treatment for a right hand fracture, other than the 
fracture to the right thumb (or the right first metacarpal) 
for which service connection is currently in effect.  

Post-service, a February 1990 VA examination report contained 
normal radiographic studies of the right hand.  While a May 
1991 TDRL summary shows the Veteran reported a history of a 
"right hand fracture in the left wrist," there was no 
objective medical evidence, to include radiographic evidence, 
that would show the veteran ever had a right hand fracture.  
A June 1995 x-ray of the right hand was normal.  An April 
1999 x-ray of the right hand specifically found no evidence 
of a fracture of the hand. 

During an August 2005 VA examination, the Veteran informed 
the VA examiner that injuries of the right hand consisted of 
fractures to the metacarpals of the right thumb, right index 
finger, and right middle finger.  The Veteran complained of 
numbness and tingling of the entire hand.  He also endorsed a 
sharp electric pain which ran from his palm of the right hand 
just medial to the elbow to the middle of his armpit on the 
right.  While the examiner diagnosed residuals of fractures 
of the right hand involving the first, second, and third 
metacarpals, to include paresthesias; the Board must point 
out that other than the fracture to the thumb, no other 
fracture was found in the service treatment records or 
appreciated upon any x-ray reports. 

In the March 2008 VA examination report, the examiner 
indicated there was no treatment for any right hand injury in 
the service treatment records.  The examiner noted the 
Veteran complained of current problems with weakness.   The 
impression was sprain of the right wrist.  X-rays of the 
right hand were negative for an old fracture.  The examiner 
opined that without evidence in the claims file, it would be 
speculation to relate the current problem (sprain of the 
right hand) to an inservice injury of the right upper 
extremity.

As there is no evidence of a fracture to the right hand 
(other than the thumb fracture for which service connection 
is already in effect) during active military service, service 
connection cannot be granted unless there is medical evidence 
showing that the current right hand sprain is related to an 
incident/injury of active service.  38 C.F.R. § 3.303.  There 
are no opinions of record that establish such a link.  Id.

The evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter as there has been no objective 
evidence of a right hand fracture in service or any residuals 
thereof.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 
1332.

Though the Veteran contends that he has residuals of a right 
hand fracture that are  related to his military service, 
there is no medical evidence on file supporting the Veteran's 
assertion and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu, 
2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

5.  Residuals of Colon Polyps

The Veteran contends that he is entitled to service 
connection for residuals of colon polyps.  Specifically, the 
Veteran asserts that polyps were first seen in service in 
1988; however, he was advised to have them removed after his 
discharge.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  

In this regard, service treatment records dated are devoid of 
a diagnosis or treatment for colon polyps.  Post-service, 
records from All Saints show that a sigmoid polyp was excised 
in October 1989.  There was no indication this was first 
discovered during the Veteran's active duty service.  While 
it manifested in the year following separation from active 
duty service, this is not a disease or disability subject to 
presumptive service connection in accordance with 38 C.F.R. 
§§ 3.307, 3.309.

A February 1990 report of VA examination was negative for 
complaints or diagnoses of colon polyps.  Thereafter, a 
hyperplastic polyp was removed in September 1994.  There have 
been no further recurrences objectively demonstrated after 
1994.

An entry from Cherry Lane Family Practice dated in November 
1994 noted bloody stools, but they were attributed to 
hemorrhoids.  An April 1999 report of VA examination simply 
noted a history of benign polyps.  Upon VA examination in 
February 2008, the Veteran reported that colon polyps were 
discovered during active military service.  As noted above, 
however, the veteran's account of these having been diagnosed 
during service is not supported by the evidence of record.  
He also indicated that he last had colon polyps removed in 
2007.  The Board notes this has not been objectively 
demonstrated either.  

The Veteran reported intermittent bright red color bleeding 
after bowel movements.  Stool occult test was negative.  
There were no clinical signs of anemia.  The size of the 
lumen of the rectum and anus appeared normal.  There was no 
fecal leakage noted.  The examiner opined that polyps were 
not caused by or aggravated by military service.  He 
concluded there was no evidence of any residuals of colon 
polyps.

Based on the evidence delineated above, there is no evidence 
of colon polyps during active military service, and no 
medical evidence of a disability as residual to colon polyp 
removal.  Moreover, there are no opinions of record that 
establish a link between the veteran's period of service and 
any complaints the veteran has in this area.

Though the Veteran contends that he has some disability as a 
residual of colon polyps, and that such disability is related 
to his military service, there is no medical evidence on file 
supporting the Veteran's assertions and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

C. Increased Rating 

The Veteran maintains that an initial rating in excess of 10 
percent from July 12, 1989, to April 25, 1996, is warranted 
for the status post left acetabular fracture due to symptoms, 
to include but not limited to, difficulty walking, pain, and 
having to use crutches and/or a wheelchair.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  With any form of arthritis, painful motion 
is an important factor of disability.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

In July 1990, the RO awarded service connection for status 
post left acetabular fracture with degenerative joint disease 
and limitation of flexion.  The 10 percent rating was 
assigned effective July 12, 1989.  The Veteran is appealing 
the original assignment of the 10 percent evaluation 
following the award of service connection.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

At this juncture, the Board notes that separate ratings were 
also awarded in the July 1990 rating decision for left, above 
the knee amputation, left sciatic nerve injury, and a 
fracture of the midshaft left femur with intramedullary rod 
in the femur.  Thus, any symptoms associated with these 
disabilities shall not be considered in order to avoid the 
effects of pyramiding.  38 C.F.R. § 4.14 (1995).

In an April 1997 rating decision, the Veteran's left 
acetabular fracture was recharacterized as post-operative 
total left hip replacement.  An evaluation of 100 percent was 
assigned effective April 25, 1996, for 13 months following 
the prosthetic replacement of the head of the femur or of the 
acetabulum.  The evaluation was decreased to 30 percent 
effective June 1, 1997, which is the minimum evaluation 
granted following prosthetic replacement of the head of the 
femur or of the acetabulum.  The claim remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

In a September 1999 rating decision, the RO assigned a 90 
percent rating retroactive to June 1, 1997, which has been in 
effect ever since.  As noted in the Introduction, the Board 
denied a rating in excess of 90 percent from June 1, 1997.  
Thus, the only question that remains is whether an initial 
rating in excess of 10 percent is warranted between July 12, 
1989, and April 25, 1996.  

Prior to April 25, 1996, the Veteran's status post left 
acetabular fracture was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5252.  Diagnostic 
Code 5010 is the rating criteria for traumatic arthritis, 
which is evaluated under the same rating criteria as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5252, a 10 percent rating is assigned 
for limitation of flexion of the thigh to 45 degrees.  
38 C.F.R. § 4.71a (1995).  Higher ratings are assigned for 
limitation of flexion of the thigh as follows: 20 percent for 
flexion limited to 30 degrees; 30 percent for flexion limited 
to 20 degrees; and 40 percent for flexion limited to 10 
degrees.  Id.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's status post left acetabular 
fracture more closely approximate the criteria for the 
current 10 percent rating between July 12, 1989, and April 
25, 1996.  In this regard, upon VA examination in February 
1990, the Veteran complained of left hip pain and stiffness.  
Range of motion of the left hip was as follows: flexion to 70 
degrees; extension to zero degrees; adduction to 15 degrees; 
and abduction to 35 degrees.

A May 1991 TDRL summary showed hip flexion to 85 degrees, 
extension to five degrees, adduction was zero, abduction was 
to 45 degrees.  The provider noted all ranges were painful.  

Upon VA examination in June 1992, the Veteran complained of 
severe pain about the left hip with much weightbearing.  
Physical examination showed the stump of the left thigh to be 
in good condition.  There was muscle atrophy of the left 
thigh measuring three inches in circumference less than the 
right.  There was tenderness along the upper lateral thigh.  

Strength was 4/5 in the hip extenders and 3/5 in the hip 
flexors.  The Veteran was able to extend the hip to five 
degrees, flex the left hip to 85 degrees, abduction to 30 
degrees, adduction to zero degrees, and no rotation.  (The 
Board notes the flexion and extension were reversed and 
corrected as delineated.)
  
A June 1995 report of VA examination simply notes the Veteran 
had an ungainly gait.  A March 1996 letter from Dr. CH shows 
the Veteran had painful left hip range of motion.  Dr. CH 
noted it was difficult to do internal, external rotation 
because there was no tibia by which to lever.  Range of 
motion and strength were said to be decreased secondary to 
pain; however, no objective range of motion studies were 
provided.  In April 1996, a total left hip replacement was 
performed.

While an initial 10 percent rating is warranted, there has 
been no objective evidence of flexion limited to 30 degrees 
so as to warrant an increased 20 percent rating.  38 C.F.R. 
§ 4.71a (1995).  The Board has considered functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  Though the Board finds credible 
complaints of pain associated with left hip range of motion, 
there is no evidence that the pain caused additional 
functional loss on repetitive use not contemplated by the 
currently assigned rating.  Even when considering the 
presence of pain upon range of motion, there was no evidence 
that flexion was limited to 30 degrees at any time.  Hence, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an increased evaluation between July 12, 1989, and 
April 25, 1996.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

The Board has also considered rating the Veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the Veteran of a higher disability rating.  
See Butts v. Brown, 5 Vet. App. at 538; see also Pernorio v. 
Derwinski, 2 Vet. App. at 629.  Specifically, there has been 
no evidence of anklyosis of the hip (Diagnostic Code 5250); 
limitation of abduction of the thigh, motion lost beyond 10 
degrees (Diagnostic Code 5253); or flail joint of the hip 
(Diagnostic Code 5254).  38 C.F.R. § 4.71a (1995).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected status post left 
acetabular fracture presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the Veteran's status post left 
acetabular fracture did not require frequent inpatient care, 
nor did it markedly interfered with employment by itself.  
The assigned 10 percent rating adequately compensates the 
Veteran for the nature and extent of severity of his 
disability between July 12, 1989, and April 25, 1996.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

D. Extraschedular Evaluation for Post-Operative Total Left 
Hip Replacement

The Veteran contends that he is entitled to an extra 
schedular rating for his post-operative total left hip 
replacement for the period since June 1, 1997.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell  v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the Veteran's case at hand, the RO denied submission in 
the October 2008 SSOC.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the Veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that a 90 percent rating for 
the post operative total left hip replacement has been in 
effect since June 1, 1997.  This is the maximum schedular 
rating available following the implantation of prosthesis.  A 
100 percent rating is warranted for the one year following 
implantation of prosthesis.  38 C.F.R. § 4.71a (1995).  The 
Veteran actually received a 100 percent rating for 13 months 
(April 25, 1996 to June 1, 1997).  

In an October 2006 decision, the Board found that a schedular 
rating in excess of 90 percent was not warranted based on the 
evidence of record.  The Veteran did not appeal the decision 
and it became final.  

While SSA found the Veteran disabled as of November 1990 for 
the above the knee amputation and osteoarthritis of the hips 
and a total disability evaluation has been in effect from 
April 29, 1998, the evidence does not establish that the left 
hip replacement alone caused marked interference with 
employment, frequent periods of hospitalization, or signs, 
symptoms, or manifestations not covered by the rating 
criteria.  (Emphasis added.)  An April 1999 VA examiner 
specifically found that it was a combination of service 
connected and nonservice-connected disabilities that played a 
role in the Veteran's inability to work.  

The rating criteria reasonably describe the Veteran's 
disability level and symptomatology and thus, the disability 
picture is contemplated by the rating schedule.  The assigned 
90 percent evaluation for the post-operative total left hip 
replacement is therefore adequate and no referral for 
extraschedular consideration is required.  See VA Gen. Coun. 
Prec. 6-1996 (Aug. 16, 1996).  The Board would note that 
separate ratings are also in effect for symptoms associated 
with the left above knee amputation, left sciatic nerve 
injury, and a fracture of the midshaft left femur with 
intramedullary rod in the femur, which were part of the 
original in-service injury.

In sum, the post-operative total left hip replacement from 
June 1, 1997, has not presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2006); Bagwell, 9 Vet. App. at 338-339.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
matter.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus, is reopened.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
right wrist fracture is not reopened, and the appeal is 
denied to this extent only.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of removal of 
the lymph nodes of the throat is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a 
fractured right hand is denied.

Entitlement to service connection for residuals of colon 
polyps is denied.

Entitlement to an initial rating in excess of 10 percent 
between July 12, 1989, and April 25, 1996, for residuals of a 
left acetabular fracture is denied.

Entitlement to an extra schedular rating for post-operative 
total left hip replacement for the period since June 1, 1997, 
is denied.


REMAND

The Veteran has also filed a claim for entitlement to an 
initial compensable evaluation for residuals of a fractured 
right thumb.  A determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

As noted in the Introduction, the matter was previously 
before the Board in October 2006.  At that time, the Board 
determined that the additional notice and evidentiary 
development was necessary on the claim.  

Specifically, in the body of the Remand, the RO was to notify 
the Veteran of the new Diagnostic Codes for rating finger 
disabilities which were changed effective from August 26, 
2002.  38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2008); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  While the RO 
failed to provide such notice, there was no specific Remand 
instruction which directed them to do so.  Paragraph number 9 
simply notified them that when they readjudicated the claim 
for a higher evaluation of the fractured thumb, they were to 
be mindful of the August 26, 2002, change in law.  

As there were no specific remand orders to notify the Veteran 
of the regulation changes that were not complied with, 
further remand is not mandated by Stegall v. West, 11 Vet. 
App. 268 (1998).   However, what amounts to a Stegall 
violation is the failure to readjudicate the claim in light 
of the regulation changes.  This mandates a Remand.

Moreover, a Remand is again necessary as the Board intends to 
rely on the new law, which the Veteran has not been notified 
of and has not been considered by the agency of original 
jurisdiction, and such consideration could result in a denial 
of the appeal.  Thus, the Board must notify the Veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

Accordingly, this claim must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his claim of entitlement to 
an initial compensable evaluation for a 
fractured right thumb and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   Such notice 
must inform the Veteran of the regulation 
changes in the Diagnostic Codes for 
rating finger disabilities which were 
changed effective from August 26, 2002.  

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
right thumb since his discharge from 
service.  The RO should request that the 
Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
regulation changes in the Diagnostic 
Codes for rating finger disabilities 
which were changed effective from August 
26, 2002.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


